Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 13, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2022.

Applicant argues that both groups claim 1 and 2 recites “a support maintains a volume of an internal space of the filter” because there is no mention of the structure maintain the volume of the filter.  This is not persuasive.

For the internal volume to be maintained, the structure must be in a specific space, otherwise there is no internal volume.  As there is a structure which holds the filter in place, by holding the filter in place it maintains the internal volume and as such the limitation is met, and the claims do not make a contribution over the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11, 17-19rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is an apparatus claim that uses methods steps including “the filter maintaining a volume of the internal space” and “cryogenic fluid enters the internal space through the filter and exits the open end thereof” and as such the claim is indefinite as it is unclear if it is an apparatus or method claim.  For the purpose of examination, this limitation is interpreted that the filter is configured to maintain and the internal space is configured to allow cryogenic fluid to flow through it and exit through an open end.
Claim 9 recites “the first and second cylindrical sections being the filter” which is considered indefinite. Claim 1 requires that the filter and support are separate components so it’s unclear how the first and second cylindrical sections can be the filter.
Claims 2-8, 10-11, 17-19 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the same limitations as claim 11 and depends on claim 1 in the same way as claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Harrington et al. (US Patent No. 5228299)

With respect to claim 1, Harrington teaches a filter apparatus (drain filter assembly 48, Column 4, line 57) for a cryogenic fluid (the filter is for a cryopump, abstract), comprising:
 a filter comprising an internal space and an open end (filter 50 and stand pipe 52, which has internal space between the sidewalls and the bottom of the standpipe is open); and a support associated with the filter maintaining a volume of the internal space above a predetermined value (cap 54 and support rods 56, Column 4, lines 59 – 63, provide a support structure and thus would hold a specific volume for the structure); wherein cryogenic fluid enters the internal space through the filter and exits the open end thereof (cryogenic fluid flows from the upper portion ultimately through the bottom of the filter.  

With respect to claim 2, Harrington teaches wherein the filter is formed in the shape of an elongated bag or sock (the filter part 50 can be considered a bag shape).

With respect to claim 10, Harrington teaches wherein the filter apparatus includes a sleeve, the open end of the filter fluid sealed with an end of the sleeve.  (the opening into where exhaust port 67 is can be considered the sleeve and part of the filter apparatus which is fluidly sealed with the opening as it passes from the opening through the sleeve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrington and further in view of Eacobacci (US Patent No. 4655046).

With respect to claim 11, Harrington does not teach wherein the filter comprise a mesh filtering medium.

Eacobacci teaches that a filter for a cryopump can be a mesh stainless steel screen (Column 4, lines 22-29).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the filter of Harrington to have been made of a mesh stainless steel screen based on the teaching of Eacobacci since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known filter material to provide a predictable result of providing a filter suitable for use in a cryopump.

With respect to claim 12, Harrington does not teach wherein the filter comprises mesh filtering medium having metal strands.

Eacobacci teaches that a filter for a cryopump can be a mesh stainless steel screen (Column 4, lines 22-29).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the filter of Harrington to have been made of a mesh stainless steel screen (which can be considered a series of metal strands connected together) based on the teaching of Eacobacci since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known filter material to provide a predictable result of providing a filter suitable for use in a cryopump.

With respect to claim 18, Harrington does not teach wherein the filter comprise a mesh filtering medium.

Eacobacci teaches that a filter for a cryopump can be a mesh stainless steel screen (Column 4, lines 22-29).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the filter of Harrington to have been made of a mesh stainless steel screen based on the teaching of Eacobacci since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would choose from a known filter material to provide a predictable result of providing a filter suitable for use in a cryopump.





Allowable Subject Matter
Claims 3-9, 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763